        Case 1:21-cv-00578-WJ-GJF Document 5 Filed 07/29/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO
                                 ___________________

JEREMY LEE,

        Plaintiff,

v.                                                                 No. 21-cv-0578 WJ-GJF

NEW MEXICO DEPARTMENT OF CORRECTIONS,

        Defendant.


                                     FINAL JUDGMENT

        Pursuant to Fed. R. Civ. P. 58(a), and consistent with the Order of Dismissal filed

contemporaneously herewith, the Court issues its separate judgment finally disposing of this civil

case.

        IT IS ORDERED, ADJUDGED, AND DECREED that this civil action is DISMISSED

without prejudice.




                                             ______________________________________
                                             WILLIAM P. JOHNSON
                                             CHIEF UNITED STATES DISTRICT JUDGE
